Mathews, J.
delivered the opinion of the court. The present contest arises on a contract of affreightment by charter party, wherein the defendants, Clark & Walden, agree to freight the whole of the ship Sparta, except the cabin, to the plaintiffs, for a voyage to a place near to the mouth of the Rio Grande, on the south side of said river. The vessel was fitted up by the freighters, who *329stipulated to pay a certain sum for the whole „ . , , . . , , freight and primage, estimated at two thousand seven h undred dollars. The shi p sailed from New7-Orleans on her intended voyage, and arrived at the place of destination, where part of her cargo was unladen, according to the terms of the contract; and whilst the crew were proceeding to discharge the balance, she was forced from her moorings by stress of weather, and compelled to put back to New-Orleans, where she arrived in a shattered and unseaworthy state, with a greater part of her cargo, some of which was in a damaged state, and was sold at the instance of the shippers. The vessel was abandoned to her insurers, was sold, bought in by Clark, one of the original owners, and repaired. While undergoing repairs, she was offered by her present owner to Vance, for the purpose of completing her voyage and earning the full amount of freight, as stipulated in the charter party, by an entire delivery of the cargo. This offer was neither accepted nor refused; but some time after-wards, the owner of the ship was about to cause a part of the cargo of the ship Spartan, which had been brought back in safety to the *330port a quo, to be shipped or board another r z vessel. To prevent this proceeding, the plain- ^ 0j,tajne(j an injunction, and had the goods seqUestere(j? some in the hands of the collector of the port of New-Orleans, and others by the sheriff. The defendants answered, by stating the impossibility they were under, in the first instance, to land the goods at the place of destination, the injury to the ship by the perils and dangers of the sea, her condemnation, abandonment to the insurers, and sale, as an excuse for not forwarding the cargo in the chartered ship, and as giving them a right to cause the goods to be carried in another vessel, &c. They pleaded also in reconvention, and claim the whole amount of freight, as stipulated in the charter party. Their right to recover is denied in toto by the original plaintiffs in the injunction and sequestration. On these issues, and the evidence adduced, the cause was tried in the court below, when a judgment was rendered against the owners of the ship, from which they appealed.
The material facts of the case, are those stated and admitted by the pleadings. The *331charter party was not made in such a manner r as to give to the freighters a temporary ownership of the vessel. All things necessary for the voyage were provided by the owners; the ship was managed by seamen procured by them, and was under the command of a master by them appointed, who signed bills of lading for all the goods. A small part of her cargo was delivered at the port of destination, estimated at about one-eighth; the balance was brought back to New-Orleans, the port a quo, some damaged and some sound; the damaged goods were sold, after a survey of the port wardens, had at the instance of the freighters; those which were sound* the-owners of the ship which had been chartered, were about to send to their pláce of destination in another vessel, but were prevented by injunction, as above stated. The note from Clark to Yance, in which the offer of the ship Spartan (after she should be repaired) is made to complete her yoyage, by carrying the remainder of the cargo to the destined place, is dated on the 9th June, 1828. To this no reply appears to have been made; but on the 10th of July, Vance addressed a note to Clark, by which he protest*332ed against shipping his goods on any other ' vessel, and required them to be carried in the Spartan, in pursuance of the charter par- ^ or jje sj10Ui(j consider himself absolved from all pliability under his contract of af-freightment, &C.
On these facts, the questions for solution are: 1. Whether the owners of the Spartan are entitled to' the full freight, as stipulated in the contract of affreightment? 2d. Whether they can recover a pro rata freight? and if so, how much?
Owners of vessels, according to the general rule on the subject of freight, are not entitled to it, until after a delivery of the goods at the place of destination, according to the charter party. The conveyance and delivery of the cargo is a condition precedent, and must be fulfilled. A partial performance is not sufficient, nor can a partial payment, or rateable freight be claimed, except in special cases, and those cases are exceptions to the general rule, and called for by principles of equity. 3 Kent’s Com.p. 173.
It seems, also, to be a general rule on this subject, that when a voyage is broken up by ordinary maritime perils, and the cargo be *333brought back, the charter party is dissolved, and no freight is due. (See same authority, p. 176, and the authorities therein referred to.')
In the course of the argument of this cause, it was admitted on both sides, that the ship Spartan was to be considered, in this port, after her return, as in the situation of a vessel in an intermediate port, between the termini of her voyage, where she had put in from stress of weather, and to repair damages. In this situation, the owners had a right to retain the cargo until the ship should be repaired, and might be in a condition to proceed on her voyage, and earn full freight, if the necessary repairs could be completed in a reasonable time; and if that could not be effected, to cause the cargo to be transported in another vessel. If the latter course of conduct was one of necessity, they ought'to have pursued it immediately, and transferred the whole remainder of the cargo to the vessel thus employed for its transportation to the destined place, in the least possible delay. But a change of vessels in this manner, so as to bind a freighter to the payment of full *334freight, is only tolerated by absolute necessity* See 1 Gal. R. ¶. 444.
]^0W according to the evidence of this case, nQ atternp( wag ma(je by the owners of the chartered ship, to send her cargo in another vessel, until after the necessity of such a change of vessels had ceased. On the 9th of June, the original ship was offered to complete her voyage, according to the stipulations of the charter party, so soon as she should be fit to proceed to sea, being then under repairs. No further communication appears to have taken place between the contracting parties, until the 10th of Jüly, when Yance having discovered that Clark was about to send a part of the cargo of the Spartan to its destination, on the schooner Hetta, protested against that conduct, and required the use of the former vessel.
The necessity of change or transfer of these remaining goods, from the vessel which had been chartered to any other, for the purpose of being conveyed to their destination, having at that time ceased, the freighter had a right to require that they should be carried in the chartered ship, or as to them, to consider the contract of affreightment as dissolved.
In the case of a general ship or one chartered for freight to be paid according to the quantity, freight is due for what the ship delivers.
But .fthe ship cannot^e Snlpeckical ses-
The owners of the vessel are therefore evi- „ . , , dently not entitled to full freight. Are they entitled to a rateable freight? and by what ratio is it to be ascertained? Neither of these questions are without their difficulties. The first is doubtful on legal principles, and the second is somewhat embarrassed by the peculiar facts and circumstances of this case.
The right “to a rateable freight is based on two grounds: 1. When the ship has performed the whole voyage, and has brought only a part of her cargo to the place of destination. 2. When she has not performed her whole voyage, and the goods have been delivered to the merchant at a place short of the port of delivery. In the case of a general shin, or . ° # ‘ ’ one chartered for freight, to be paid accord- . . ing to the quantity of goods, freight is due for ° what the ship delivers. The contract, in ....... 7 such a case, is divisible in its own nature.— But if the, ship be chartered at a specific sum, for the voyage, and she loses part of her cargo by a peril of the sea, and conveys the residue, it has been a question, whether the freight could be apportioned. The weight of authority in the English books, is against the apportionment of freight in such a case, &e. *336The stipulated voyage must be actually per- . formed. A partial performance is not sufficient, nor can a partial payment be claimed, except in special cases. 3 Kent’s Com. p. 80 &, 81.
Now if there be any case, in which a partial payment can be legally claimed, under a contract of affreightment by which the whole vessel is let, we are of opinion that the present furnishes one. It is true, that by the charter party, the whole of the ship Spartan was let to the freighters, except the cabin; the vessel was by them to be filled up, and they bound themselves to pay freight, at the rate of so much per barrel of five cubic feet; this rateable freight was afterwards estimated at a gross amount or sum, fixed and certain for the voyage.
The cargo was composed of dry goods, flour, corn and lumber, which would have been subjected to admeasurement in adjusting the freight. This labor was dispensed with, by aggregating the freight, which would have been erased on each seperate barrel or five cubic feet, into one whole of two thousand seven hundred dollars. If a rateable freight be allowable, the ratio by which it may *337be fixed, on the part of the careo deli vet ed at , , - . . . ... .the place or destination, must be taken in re-Iaiion to the whole, and in relation to the gross sum agreed on, as freight for the entire cargo.
Abbot, in his Treatise on Shipping, at page 300, part 3, chap. 7, sec. 9, after stating the doctrine to be against any apportionment of freight, in a case where a ship is chartered at a specific sum for a voyage; according to the opinion of lord C. Hardwick, as expressed in the case of Paul vs. Birch and others, 621; and to that of Malyn, supported by the authority of the case of Bright vs. Cowper, 1 Brownlow, p. 21; proceeds to say, that if the question should again arise, the determination of it would depend on the particular words of the charter party; for without a very precise agreement for that purpose, it seems hard that the owners should loose the whole benefit of the voyage, when the object of it has been in part performed, and no blame is imputable to them. In Post vs. Robertson, (1 John. 21,) the court held, that when a ship is chartered, for a specific sum for the voyage, the general rule is, that if part of the cargo be lost by the perils of the *338sen, a tul part conveyed to the port of destina-’ . , . ... tion, there can be no apportionment or the freight under the dm ter party. By this is intended, that no recovery can be had on the charter party itself; for a majority of the court inclined to the opinion, that there might, in another form of action,be a recovery of freight, in proportion to the amount of goods brought home. Note to p. 300, of Abbot.
The words of the charter party, now under consideration, do not appear to us to be so restrictive as to render the contract indivisible; and we are not prevented from pursuing the equity of the case, by any technical rules in relation to the forms of actions, as followed in co nmon law courts.
We therefore conclude, that the owners of the ship are entitled to a ratable freight for the goods delivered on the beach, near to the mouth of the Rio Grande, the place of destination.
Those which were brought back to New-Orleans, are of two descriptions. For that part of them, which returned sound and remained unsold, and for the transportation of which to the place of destination, the ship *339©wners did not pursue the stops authorized ■by law under their contract, (hoyare entitled to no freight. But a different question remains to be settled, in relation to the flour and corn which was damaged and sold on its return, at the instance and for the benefit of the merchants. And this leads us into an examination of the right of carriers to recover freight pro rata iteneris per act*.\
If the owner voluntarily receive the goods at an intermediate port, such an acceptance constitutes tlie basis of the rule for a prorata freight.
The doctrine in this respect seems to be settled, that if the owner of the goods voluntarily accept them at the intermediate port, such acceptance constitutes the basis of the rule for a pro rata freight, i, e. if they be not forced on him by an illegal or violent proceeding. The flour and corn, in the present case, are not forced on Vance, by any illegal or violent proceeding. These articles were surveyed and sold at his instance, and it is presumed he received the price of them. The proceeding was voluntary on his part, to avoid a total loss. He is therefore to be responsible for a pro rata freight, if the port be really intermediate to which they were brought back. But how is that to be fixed in truth, as to these goods; no part of the voyage was performed, although the vessel went to the place of destination, and returned to the port *340a quo. The trouble and expense to the own-_ , . ers of the ship were probably great, but in relation to these articles, their labor has pro-(]ucef] no benefit to the shippers. If, however, they had been left in the possession of the former, they might have saved the whole freight, by conveying them to their destined place. Having been prevented from doing this, by the latter, some rate of freight is due; the circumstance of their subtraction,- may have caused the final failure of the voyage.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be avoided, reversed and annulled; and it is further ordered, adjudged and decreed, that the defendants and reconvenors, here appellants, do recover from the plaintiffs, the sum of four hundred seventy-six dollars and ninety-three cents, being the full freight of that part of the cargo of the ship Spartan, which was delivered at the mouth of the Rio Grande; and also the sum of five hundred twenty-three dollars and seven cents, being half freight for the flour and corn, which was received and sold by Vance, one of the shippers at the port of New-Qrleans; making together, the sum *341of one thousand dollars; and that the original plaintiffs and appellees pay die costs of this appeal; those of the parish court, to be borne equally by both parties.